DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10/23/2020 has been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 8, 10, 12-15, 18, 23 and 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,929,298. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations are transparently found in .
Pending Application 17/076,590
U.S. Patent No. 10,929,298
1. A processor comprising: a cache hierarchy, the cache hierarchy including a level one (L1) cache and a level two (L2) cache; a decode unit to decode a gather instruction, the gather instruction having a first field to specify a source vector register, a second field to specify a source predicate register, a third field to specify a source general-purpose register, and a fourth field to specify a destination vector register, the source vector register to store a source vector operand, the source vector operand having a plurality of source data elements, the source predicate register to store a source predicate operand, the source predicate operand having a plurality of predicate elements, each predicate element corresponding to a 

3. (Original) The processor of claim 1, further comprising a general-purpose register to store a base to be used to address the memory locations.


As shown in table above, the claimed invention of pending Application recites the similar claimed limitations as U.S. Patent No. 10,929,298 including a decode unit to decode a gather instruction, and execution circuitry coupled with the decode unit, and the execution circuitry to execute the decoded gather instruction. Although U.S. Patent No. 10,929,298 does not explicitly recite “processor comprising: a cache hierarchy, the cache hierarchy including a level one (L1) cache and a level two (L2) cache”, it is notoriously well known in the art of a processor comprising a level one cache and a level two cache (see figure 1 of U.S. Patent No. 10,929,298) in order to provide faster subsequence accesses to data. Note pending Application and U.S. Patent No. 10,929,298 are directed to the same inventive concept. Thus, they are not patentably distinct from each other.
Accordingly the claimed limitations as recited in claims 8, 10, 12-15, 18, 23-24 and 28-29 are also transparently found in claims 2 and 4-27 of U.S. Patent No. 10,929,298 with obvious wording variations. Thus, one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that they are not patentably distinct from each other.

Claims 1-2, 8, 10, 12-15, 18, 20, 23 and 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 23-33 of U.S. Patent No. 10,467,144. Although the claims at issue are not identical, they are not all the claimed limitations are transparently found in U.S. Patent No. 10,467,144 with obvious wording variation. The following table takes an example of comparing claim 1 of pending Application with claims 1, 3 and 6 of U.S. Patent No. 10,467,144.
Pending Application 17/076,590
U.S. Patent No. 10,467,144
1. A processor comprising: a cache hierarchy, the cache hierarchy including a level one (L1) cache and a level two (L2) cache; a decode unit to decode a gather instruction, the gather instruction having a first field to specify a source vector register, a second field to specify a source predicate register, a third field to specify a source general-purpose register, and a fourth field to specify a destination vector register, the source vector register to store a source vector operand, the source vector operand having a plurality of source data elements, the source predicate register to store a source predicate operand, the source predicate operand having a plurality of predicate elements, each 

3.  The system of claim 1, wherein the processor core further comprises a general-purpose register to store a base 
6.  The system of claim 1, further comprising: a level 1 cache; and a level 2 cache.


As shown in table above, the claimed invention of pending Application recites the same claimed limitations U.S. Patent No. 10,467,144 including an integrated memory controller unit; a processor core coupled to the integrated memory controller unit, a decode unit to decode a gather instruction, and execution circuitry coupled with the decode unit, and the execution circuitry to execute the decoded gather instruction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the claimed invention in U.S. Patent No. 10,467,144 is similar in scope with pending Application. Thus, they are not patentably distinct from each other.
Accordingly the claimed limitations as recited in claims 2, 8, 10, 12-15, 18, 20, 23 and 28-29 are also transparently found in claims 2, 4-5, 7-10 and 23-33 of U.S. Patent No. 10,467,144. Thus, they are not patentably distinct from each other.

Claims 1-2, 8, 10, 12-15, 18, 20, 23-24 and 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,452,555. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations are transparently found in .
Pending Application 17/076,590
U.S. Patent No. 10,452,555
1. A processor comprising: a cache hierarchy, the cache hierarchy including a level one (L1) cache and a level two (L2) cache; a decode unit to decode a gather instruction, the gather instruction having a first field to specify a source vector register, a second field to specify a source predicate register, a third field to specify a source general-purpose register, and a fourth field to specify a destination vector register, the source vector register to store a source vector operand, the source vector operand having a plurality of source data elements, the source predicate register to store a source predicate operand, the source predicate operand having a plurality of predicate elements, each predicate element corresponding to a 

3.  The system of claim 1, wherein the processor further comprises a general-purpose register to store a base to be used to address the memory locations.



As shown in table above, the claimed invention of pending Application recites the same claimed limitations U.S. Patent No. 10,452,555 including a processor comprising a plurality of registers, a decode unit to decode a gather instruction, and execution circuitry coupled with the decode unit, and the execution circuitry to execute the decoded gather instruction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the claimed invention in U.S. Patent No. 10,452,555 is similar in scope with pending Application. Thus, they are not patentably distinct from each other.
Accordingly the claimed limitations as recited in claims 2, 8, 10, 12-15, 18, 20, 23-24 and 28-29 are also transparently found in claims 2, 4-5, 7-30 of U.S. Patent No. 10,452,555. Thus, they are not patentably distinct from each other.

Claims 1-4, 14-15, 18-19, 23, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,210,091. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations are transparently found in U.S. Patent No. 10,210,091 with obvious wording variation. The following table takes an example of comparing claim 1 of pending Application with claims 1, 4 and 5 of U.S. Patent No. 10,210,091.

U.S. Patent No. 10,210,091
1. A processor comprising: a cache hierarchy, the cache hierarchy including a level one (L1) cache and a level two (L2) cache; a decode unit to decode a gather instruction, the gather instruction having a first field to specify a source vector register, a second field to specify a source predicate register, a third field to specify a source general-purpose register, and a fourth field to specify a destination vector register, the source vector register to store a source vector operand, the source vector operand having a plurality of source data elements, the source predicate register to store a source predicate operand, the source predicate operand having a plurality of predicate elements, each predicate element corresponding to a source data element of the source vector operand, and corresponding to a data element position in the destination vector 

wherein the cache hierarchy, in response to the no-locality hint vector load instruction, upon a cache hit for a data element, is to output no more than 
half a cache line from the cache hierarchy.
  4.  The processor of claim 1, wherein the no-locality hint vector memory access instruction comprises a no-locality hint gather instruction, wherein the no-locality hint gather instruction is to indicate a destination packed data register of the plurality of packed data registers, wherein the execution unit, in response to the no-locality hint gather instruction, is to store a packed data result in the destination 
5.  The processor of claim 1, wherein the decode unit is to decode the no-locality hint vector memory access instruction that is to have at least one bit that is to have a first value to indicate the no-locality hint, and is to have a second value to indicate lack of the no-locality hint.


As shown in table above, both claim 1 of pending Application and claims 1, 4 and 5 of U.S. Patent No. 10,210,091 are directed to a processor comprising a plurality of registers, a decode unit to decode a gather instruction, and execution circuitry coupled with the decode unit, and the execution circuitry to execute the decoded gather instruction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize both pending Application and U.S. Patent No. 10,210,091 are not patentably distinct from each other. For the same reasons as stated above, claims 2-4, 14-15, 18-19, 23, and 25 are also rejected because the claimed limitations are transparently found in claims 2-3 and 6-17 of U.S. Patent No. 10,210,091.

Claims 1-2, 14, 15, 18 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,600,442. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations are transparently found in U.S. Patent No. 9,600,442 with obvious wording variation. The following table takes an example of comparing claim 1 of pending Application with claims 1, 5 and 6 of U.S. Patent No. 9,600,442.
Pending Application 16/277,935
U.S. Patent No. 9,600,442
1. A processor comprising: a cache hierarchy, the cache hierarchy including a level one (L1) cache and a level two (L2) cache; a decode unit to decode a gather instruction, the gather instruction having a first field to specify a source vector register, a second field to specify a source predicate register, a third field to specify a source general-purpose register, and a fourth field to specify a destination vector register, the source vector register to store a source vector operand, the source vector operand having a plurality of source data 

5.  The processor of claim 1, wherein the no-locality hint vector memory access instruction comprises a no-locality hint 
6.  The processor of claim 1, wherein the decode unit is to decode the no-locality hint vector memory access instruction that is to have at least one bit that is to have a first value to indicate the no-locality hint, and is to have a second value to indicate lack of the no-locality hint.


As shown in table above, both claim 1 of pending Application and claims 1, 5 and 6 of U.S. Patent No. 9,600,442 are directed to a processor comprising a plurality of registers, a decode unit to decode a gather instruction, and execution circuitry coupled 

Allowable Subject Matter
Claims 5-7, 9, 11, 16-17, 21-22 and 25-27 would be allowable if a proper terminal disclaimed is filed and approved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183.  The examiner can normally be reached on Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZHUO H LI/           Primary Examiner, Art Unit 2133